United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 08-1126
                               ________________

                                         *
United States of America,                *
                                         *
            Appellee,                    *      Appeal from the United States
                                         *      District Court for the
      v.                                 *      Eastern District of Arkansas.
                                         *
Laleroy James Hampton,                   *
                                         *            [UNPUBLISHED]
            Appellant.                   *
                                         *

                               ________________

                             Submitted: September 23, 2008
                                 Filed: October 6, 2008
                              ________________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                          ________________

PER CURIAM.

      Laleroy James Hampton pleaded guilty to one count of being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e), and the
indictment listed more than five prior felony offenses. During the plea colloquy,
Hampton admitted that he possessed the firearm and admitted to having been
convicted of the prior felony offenses. The district court1 sentenced Hampton to 180
months of imprisonment pursuant to § 924(e)(1) (requiring a mandatory 15-year
minimum sentence for a felon in possession of a firearm who has three previous
convictions "for a violent felony or a serious drug offense, or both, committed on
occasions different from one another").

       Hampton asserts that the district court erred by imposing the 15-year mandatory
minimum sentence. He asserts that because he pleaded guilty to several of the prior
charges on the same day, they should have been grouped together and not counted
separately. We review de novo the legal issue of whether a defendant's prior
conviction constitutes a violent felony under § 924(e). United States v. Livingston,
442 F.3d 1082, 1083 (8th Cir. 2006). The plain language of the statute requires only
that the three prior felonies must have been "committed on occasions different from
one another." 18 U.S.C. § 924(e)(1). Whether he pleaded guilty on the same day is
immaterial. Five of Hampton's prior felony convictions listed in the indictment
involved attempted battery, domestic battery, or aggravated assault that occurred on
different occasions, and the enhancement is triggered with a showing of only three.

       Hampton's attempt to offer what he described as mitigating circumstances
regarding his reasons for entering those prior guilty pleas is ineffectual. He does not
argue that they were constitutionally invalid. See United States v. Cornelius, 968 F.2d
703, 706 (8th Cir. 1992) (remanding for a determination of whether a prior guilty plea
was constitutionally infirm and thus not a suitable basis for imposing a § 924(e)
enhancement). While he argues that some of the injuries resulting from his conduct
were not serious, a serious injury is not required under § 924(e). A violent felony is,
in relevant part, any crime punishable by imprisonment for over one year that "has as
an element the use, attempted use, or threatened use of physical force against the


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-
person of another." 18 U.S.C. § 924(e)(2)(B)(i). Felony convictions for battery and
aggravated assault meet this definition, and the district court did not err by imposing
the 15-year sentence required under § 924(e)(1).

       We also reject Hampton's assertion that the district court abused its discretion
by failing to depart downward. Absent a government motion to depart on the basis
of substantial assistance or qualification for safety-valve relief, the district court has
no discretion to impose a sentence below the mandatory minimum sentence required
by statute. See United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003). For the
same reason, Hampton's statutory mandatory minimum sentence is not unreasonable.
United States v. Gregg, 451 F.3d 930, 937-38 (8th Cir. 2006).

       Finally, Hampton argues that § 924(e) is unconstitutional as applied to him. We
have previously rejected his argument that § 924(e) is unconstitutionally vague under
the Due Process Clause. See United States v. Childs, 403 F.3d 970, 972 (8th Cir.),
cert. denied, 546 U.S. 954 (2005); see also United States v. Bates, 77 F.3d 1101,
1105-06 (8th Cir.) (holding § 924(e) does not violate due process on grounds of lack
of notice), cert. denied, 519 U.S. 884 (1996). We also reject Hampton's assertion that
the 15-year sentence is grossly disproportionate to his crime. He acknowledges that
this argument is foreclosed by this court's prior decisions, see United States v. Villar,
184 F.3d 801, 803 (8th Cir. 1999); United States v. Rudolph, 970 F.2d 467, 470 (8th
Cir. 1992), cert. denied, 506 U.S. 1069 (1993); but urges this court to reconsider the
issue. In this circuit, however, one panel is not free to overrule another panel's
opinion. United States v. Snyder, 511 F.3d 813, 818 (8th Cir.), cert. denied, 128 S.
Ct. 2947 (2008). In accordance with this court's sound precedent, we hold that
§ 924(e)(1) is not unconstitutional as applied in this case.




                                           -3-
       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of
the district court.
                      ______________________________




                                       -4-